Title: To Benjamin Franklin from Sir Edward Newenham, 13 November 1782
From: Newenham, Sir Edward
To: Franklin, Benjamin


Sir
Marsailles 13 Novr 1782
I should have done myself the Honor of writing to your Excellency before this, but waited for my Letters, in hopes of having some Irish Politics to acquaint you of, but have not received any thing very interesting, except, that Lord Temple is more assiduous and more prodigal in offers to Corrupt the Parliament than any of his Predecessors, and the British Ministry are determined to push the raising of 5000 fensibles—
After a most agreable tour through Different parts of this Kingdom, we arrived here on Fryday; we came by water from Lyons to Avignion—
We were unlucky at Lyons, at not having any acquaintance, and all your friends for whom we had Letters, were absent from the City & not Expected to return for some time;

Here we are settled for one month, but the Ladies wish to retire to the Town of Hieres [Hyères], where the Climate is warmer & living much Cheaper, but I could not appear, but in an Awkward situation near the Town of Toulon, except your Excellency could procure me Letters of Introduction to the Commander there, which you may rely upon, shall never be disgraced nor betrayed by me or any of my family; I am told that I could get a Chateau near Hieres for very moderate terms—
Enclosed I have the honor to send you a Letter for your Perusal, and if approved of, you will please to sail it & send it to the post—
My Pen cannot describe the warm respect which Lady Newenham, my Son & I have for your Excellency & your Grandson; it might possibly be Equalled, but cannot be excelled; it is a Respect formed by the purest motives and of the most permanent Nature, as it has originated from an Impartial and Critical observation on the Principles and Conduct of those Concerned in the Important Transactions between America & Britain, and when I can convey to Ireland the Valuable Present of your bust, by some Bourdeaux Vessel bound to Dublin, Posterity shall know our sentiments, as I shall have many Models made with proper Inscriptions for the Pedestal—
That your Excellency & your worthy Grandson may enjoy perfect health & happiness, & that the states of America may hand down the firmest and most Soverign Independance to their latest Posterity is the most fervent Prayer of Sir your most Obliged and most Obt: Humble Sert
Edward Newenham

PS— Could it be done with Propriety, I wish my respects Could be presented to his Excellency the Count de Vergennes for the Letter he honoured me with to the Marquiss of Pilleu— all my family Join in sincere respects & Esteem—

  
Addressed: To / His Excellency Dr: Franklin— / Passy / near / Paris
Endorsed: Sir E Newenham
Notation: Newenhan 13 Novr. 1782.
